Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3 to 6, and 8 to 22 are allowed.  The IDS submitted with the QPIDS request of 08-26-2022 has been considered and does not affect the allowability of the claims.  This communication is in response to a printer rush request from the Office of Publications.  


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is Tsujino (U.S. Pre-Grant Publication 2009/0104990 A1, discussed at NF, 11-15-2021, pages 2 to 4).  Tsujino (Paras. 115-121), which describes a game system which involves a virtual player (corresponding to the "character") being moved on a game field (Figs. 8A,B, character FP moved from start location PS to end location Pe, Paras. 115 & 116) in accordance with a movement route (Figs. 8A,B, route of character FP from start PS to end Pe, Paras. 115 & 116; route described at Paras. 113 & 114; route can be zig-zag line or smooth curve, Para. 118) instructed by a player (corresponding to the "user") by means of an input means (touchpanel or touchpad, Fig. 6, Para. 111), discloses the feature of causing a running action to occur and increasing movement speed if the linear distance (corresponding to the "positional relationship") from the current location Ps to a movement destination Pe is longer than a reference value in order to shorten the time taken up by movement and the like.  When the distance to be traversed is less than a certain amount, the motion is at a slower “walking” speed, and when the distance to be traversed is greater than a certain amount, the motion is at a faster “running” speed (Para. 120).  
Tsujino does not suggest the claimed speed changing unit (Claim 1, fifth and sixth clauses) in conjunction with the rest of the claimed limitations.  Game movement in many prior art games is often not inherently related to the progress of the game itself, and the user is likely to find the time required for such movement undesirable.  To reduce the time required, the virtual three-dimensional space, i,e., the game field itself which is the stage for the movement of characters, is often narrowed.  However, such a screen may cause an oppressive feeling. In addition, because the game field is so narrow, other characters may come between the virtual camera used to create a two-dimensional image of the game field (the virtual three-dimensional space) and the navigator character. Since awareness of the user is often focused on the navigator, such cases can interfere with play and cause stress to the user. In addition, if the game field is narrow, there may not be enough room to place a large number of characters, resulting in only the navigator character being displayed on the screen, or only one or two more characters being displayed on the screen in a short period of time even if other characters are displayed. The presently claimed game is capable of setting the game field relatively wide. The presently claimed game progresses through a character configured to move in accordance with a user instruction in a game field of a display device adapted to display a game screen including the game field, and the game system comprises a relationship specifying unit that specifies a position relationship between a predetermined position and an arrival position when the character is instructed to move from the predetermined position to the arrival position in the game field by a user, and a speed changing unit that changes a moving speed of the character in accordance with the position relationship when the character moves from the predetermined position to the arrival position.  The examiner respects that the applicants may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715